Lindemer, J.
(concurring). The application by appellant for leave to appeal is considered and in *498lieu of leave to appeal under GCR 1963, 853.2(4), the case is remanded to the Workmen’s Compensation Appeal Board for further proceedings in accordance with this opinion.
Plaintiff was first employed by defendant corporation in 1952. She sustained a personal injury on March 9, 1959, when she fell on her back in the plant. Her subsequent jobs all involved bending, stretching and lifting, and she experienced increasing amounts of back pain until she was laid off for economic reasons on April 30, 1971. Plaintiff drew unemployment compensation for about a year thereafter. In July of 1972, plaintiff consulted a physician about severe pains she was having in her legs. Her petition for workmen’s compensation benefits was filed in September of 1972. The hearing referee found total disability and ordered benefits to be paid from April 30, 1971, the last day worked. The appeal board affirmed and the Court of Appeals denied leave. We issue this opinion because our review of the record leads us to believe that the hearing referee and the Workmen’s Compensation Appeal Board may have misunderstood the law.
The date of injury is set by statute.
"Time of injury or date of injury as used in this act in the case of a disease or in the case of an injury not attributable to a single event shall be the last day of work in the employment in which the employee was last subjected to the conditions resulting in disability”. MCLA 418.301; MSA 17.237(301).
The date of disablement is determined by another statute, which reads:
"For the purposes of this chapter [occupational diseases] the date of disablement shall be such date as the *499hearing referee may determine on the hearing of the claim.” MCLA 418.425; MSA 17.237(425).
The Legislature has not provided for awards for partial occupational disease disabilities; an employee who is partially incapacitated by an occupational disease but who remains capable of earning full wages at the work at which he was employed when last subjected to the conditions resulting in that disability is not entitled to receive workmen’s compensation benefits. In determining the date of disability, the hearing referee must apply the appropriate test of disability, i.e., whether the employee is able to earn full wages at the work in which the employee was employed when last subjected to the conditions resulting in disability. In some cases, the date of injury (last day worked) coincides with the date of disablement. However, this need not always occur. See Joslin v Campbell, Wyant & Cannon Foundry Co, 359 Mich 420; 102 NW2d 584 (1960).
The hearing referee set the date of disablement as April 30, 1971 (the last day of work). The WCAB affirmed that decision but did not discuss the date of disability but only the date of injury. It appears from the record that plaintiff was laid off for reasons unrelated to her health. She received unemployment compensation benefits for about a year after the layoff. The WCAB said:
"Concerning her back condition at that time, plaintiff said — 'That’s the first year I was off I was fine I wasn’t —it wasn’t giving me any trouble then.’ She said she could have worked until July, 1972, when she 'started with awful bad pains in my right hip and I went to the doctor with it.’ ”
We find nothing in the record to support a finding *500that as of April 30, 1971, plaintiff met the test of disability. Rather, it appears that the hearing referee selected the date of disablement by applying the test for date of injury contained in MCLA 418.301; MSA 17.237(301). The terms "date of injury” and "date of disablement” are different and the methods of selecting each cannot be interchanged.
We remand this case to the Workmen’s Compensation Appeal Board for finding of fact as to the date of disablement.
Coleman and Fitzgerald, JJ., concurred with Lindemer, J.